981 F.2d 489w
1993-1 Trade Cases  P 70,138
A.L. WILLIAMS & ASSOCIATES;  Massachusetts Indemnity andLife Insurance Company, Plaintiffs-Appellees,Counter-Defendants,v.Randy STELK;  Timothy Hunter;  Willard H. Colson, Jr., d/b/aMid-American Investors, Defendants-Appellants,Counter-Claimants,Investors Life Insurance Company of Nebraska, Defendant,Amerishare Investors, Inc., Defendant-Appellant.A.L. WILLIAMS & ASSOCIATES, INC., Massachusetts Indemnityand Life Insurance Company, Plaintiffs-CounterDefendants-Appellees,v.Randy STELK, Timothy Hunter, Defendants-Counter Claimant-Appellants,Willard H. Colson, Jr., d/b/a Mid-American Investors,Defendant-Counter Claimant-Appellant,Investors Life Insurance Company of Nebraska,Defendant-Counter Defendant,Amerishare Investors, Inc., Defendant-Counter Defendant-Appellant.
Nos. 89-8765, 90-8855.
United States Court of Appeals,Eleventh Circuit.
Jan. 14, 1993.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION